Lansden, J. On February 19, 1953, claimant, Henry Atkinson, filed his complaint in this Court seeking to recover an award for injuries sustained by him on September 30, 1949, allegedly due to the negligence of respondent, while claimant was an inmate of the Illinois State Penitentiary, Stateville Branch. Section 22 of the present Court of Claims Act, Ill. Rev. Stat., 1949, Chap. 37, Sec. 439.22, provides that the filing of a claim, unless sooner barred, within two years of its accrual, is jurisdictional “saving to infants, idiots, lunatics, insane persons, and persons under other disability at the time the claim accrues two years from the time the disability ceases”. Weber vs. State, 19 C.C.R. 33, and Auto Electric Co. vs. State, 20 C.C.R. 198. Although respondent has filed no motion pointing-out that the complaint has been filed too late, since jurisdiction of this Court is involved, and the question of the jurisdiction of this Court may be raised at any time, even by the Court on its own motion, we, therefore, must determine whether we can hear this case. Flynn vs. State, 19 C.C.R. 184. The complaint, on its face, shows that claimant is not now, and has not, since his claim accrued, been under any disability, which would toll the running of time against him. It has always been the rule in this Court that confinement in the penitentiary is not such a disability as would toll the running of the statute. McElyea vs. State, 7 C.C.R. 69, Robertson vs. State, 19 C.C.R. 146. The latter case contains a complete discussion of the problem involved herein, and in that case the claim was dismissed, because the former convict therein involved waited too long to file his case. In view of the foregoing, claimant has filed his complaint too late, and this Court is without jurisdiction to hear it. The case is dismissed.